DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
Drawings
The amendments to the Specification filed 10/1/2021 have resolved the Drawing objection, and therefore the objection has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “an array of capillary tubes, disposed along said bottom side and in vertical communication with said water tank, operable to provide water to soils of said modular trays by means of capillary action that draws water from said water tank and drop down said water throughout said interior space of each modular tray.” There is no written description in the specification that discloses the drop down watering by the capillary tubes. The only written description present of the operation of the capillary tubes (found in Paragraphs [0029]-[0033] and [0041] of Specification) is that the capillary tubes are in contact with the water tank and the soil where the water is drawn up water from the water tank to the soils. There is no mention of the water being supplied in the drop down manner. For examination purposes, it will be interpreted that any capillary tube that draws water up from a reservoir and supplies that water to a plant/soil reads on this limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an array of capillary tubes, disposed along said bottom side and in vertical communication with said water tank, operable to provide water to soils of said modular trays by means of capillary action that draws water from said water tank and drop down said water throughout said interior space of each modular tray.” It is unclear what the applicant is attempting the claim with this limitation as there is no support in the specification for the water being “drop[ped] down” through the interior of the modular trays. As stated in the 112a rejection above, it will be interpreted that any capillary tube that draws water up from a reservoir and supplies that water to a plant/soil reads on this limitation.
Claim 3 recites “said horizontal tubes” in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes this will be interpreted to say --said second plurality of vertical bars--.
Claim 3 recites “a plurality of horizontal tubes whose length is extended by inserting other plurality of horizontal tubes at either ends so said second series of adjusting holes are lined up” in lines 14-15. It is unclear what is meant by this since the plurality of horizontal tubes is not claimed to comprise any series of adjusting holes and it is unclear where the horizontal tubes would be attached to each other if the ends are the same size they would not fit together. For examination purposes the horizontal tubes will be interpreted to be attached to either ends of either the first or second plurality of vertical bars as explained in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010/0313474) in view of Bohlmann (US 5,022,183) and Bilge (US 10,893,647).
Regarding claim 1 Williarns discloses a self-watering modular planter, comprising: 
a plurality of modular trays 10 (Figure 1) configured to provide a growing medium, each of said modular tray having an open top side (See annotated Figure 1 below; Reference T), a bottom side (Annotated Figure 1; Reference B), a left side (Annotated Figure 1; Reference L), a right side (Annotated Figure 1; Reference R), a front side (Annotated Figure 1; Reference F), and a back side (Annotated Figure 1; Reference C); and 
an extendable frame skeleton inserted to secure said plurality of modular trays (Annotated Figure 1; Reference S); 
a plurality of receptors (Annotated Figure 1; Reference A) disposed on said bottom side, configured to provide means for said extendable frame skeleton to insert therethrough; 
a bottom surface divider 30 (Figure 3A) vertically dividing said modular tray into a water tank and said growing medium; and 
said left side and said right side further comprises a first connector 516 (Figure 5b) and a second connector 516 (Figure 5b; Paragraph [0037], lines 5-10) (The raised ridge would be attached to every side that is being connected to another modular tray horizontally) respectively configured to connect to other of said modular trays;
a set of legs 118 (Figure 1; Paragraph [0034], lines 2-4), arranged at four corners of said bottom [side] (See 112 rejection above), configured to slide snugly to said first bar member and said second bar member when said plurality of modular trays are stacked vertically, wherein said extendable frame skeleton are configured to add and expand said plurality of modular trays in a horizontal and a vertical direction into a NxM array of modular trays with N, M being non-zero integers that every single one of said plurality of modular trays are adjacent to one another at the same height level (Abstract, lines 13-15, Paragraph [0013]; the modular trays can be arranged in any configuration, can be configured in any combination of side-by-side, stepped, and elevated; for example, pods can be arranged in side-by-side arrays i.e. adjacent to each other on the same height level like Figure 6 shows a 1x2 arrangement and Williams teaches the pods can be configured in various other ways to read on this limitation).

    PNG
    media_image1.png
    534
    579
    media_image1.png
    Greyscale

Annotated Figure 1
Williams fails to disclose wherein: an interior space inside said modular tray further comprises: a first bar member welded to said left side and said right side spanning across the length of said modular tray; a second bar member, welded to said left side and said right side spanning across the length of said modular tray, disposed parallel to said first plate; a plurality of dividers welded to said front side and said back side of said modular tray and perpendicular to said first bar member and said second bar member; and an array of capillary tubes, disposed along said bottom side and in vertical fluid communication with said water tank, operable to provide water to soils of said modular tray by means of a capillary action that draws water from said water tank and drop down said water throughout said interior space of each of said modular tray.
Bohlmann teaches, in the analogous art of planters, wherein: an interior space inside a modular tray comprises: 
a first bar member 18 (Figure 1) welded to said left side and said right side spanning across the length of said modular tray; 
a second bar member 18 (Figure 1), welded to said left side and said right side spanning across the length of said modular tray, disposed parallel to said first plate; 
a plurality of dividers 16 (Figure 1) welded to said front side and said back side of said modular tray and perpendicular to said first bar member and said second bar member.
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have modified the modular tray as disclosed by William with the bar members and dividers as taught by Bohlmann in order to allow the modular tray to hold multiple pots (Column 2, lines 5-7).
Bilge teaches, in the analogous art of planters, an array of capillary tubes (vertical tubes 312 Figure 1; Column 9, lines 31-43), disposed along said bottom side and in vertical fluid communication with said water tank (Column 9, lines 16-20; water reservoir area 306), operable to provide water to soils of said modular trays by means of a capillary action that draws water from said water tank and drop down said water throughout said interior of each said modular tray (Column 9, lines 16-20 and lines 31-43; capillary action by definition is drawing water up and releasing it down into whatever desired location the capillary tube leads to).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-watering modular planter as disclosed by Williams with the capillary tubes as taught by Bilge to the bottom side in order to transfer the water from the water reservoir (Column 10, lines 34-36).
Regarding claim 2, Williams, Bohlmann, and Bilge teach the self-watering modular planter tower of claim 1. Williams further discloses wherein said water tank further comprises water outlets 312 (Figure 3b; Paragraph [0022], lies 1-4) disposed on said left side and said right side of said modular tray.
Regarding claim 4 Williams, Bohlmann, and Bilge teach the self-watering modular planter tower of claim 1.
Williams fails to disclose the self-watering modular planter tower further comprising a mat disposed on said bottom side in said interior space of said modular tray.
Bilge teaches, in the analogous art of planters, a mat (Figure 1, 300, 304, 315, 317, and 330; each being a layer of the mat) disposed on a bottom surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-watering planter as disclosed by Williams with the mat on the bottom side in said interior space as taught by Bilge in order to allow water through but prevent the growing medium through (Column 10, lines 10-20).
Regarding claim 5, Williams, Bohlmann, and Bilge teach the self-watering modular planter tower of claim 4 as stated above, wherein said mat is a capillary mat (Column 9, lines 22-24; Bilge) having a plurality of layers (300, 304, 315, 316, 317, and 330; Bilge) capable of absorbing and releasing water by capillary action.
Regarding claim 6, Williams, Bohlmann, and Bilge teach the self-watering modular planter tower of claim 4 as stated above, wherein said mat further comprises an array of drainage holes 317 (Figure 1; Column 10, lines 18-24; Bilge) disposed throughout the surface area of said mat.
Regarding claim 7, Williams, Bohlmann, and Bilge teach the self-watering modular planter tower of claim 5 as stated above, wherein said mat further comprises a porous material (Column 10, lines 19- 20; Bilge) capable of absorbing and releasing water (Column 9, lines 16-24; Bilge) which by definition would be considered a sponge.
Regarding claim 8, Williams, Bohlmann, and Bilge teach the self-water modular planter tower of claim 6 as stated above.
Williams fails to disclose capillary tubes comprising: a protecting outer shelf firmly connected to said bottom side in said interior space of said modular tray; and a capillary material inserted inside said protecting outer shelf and in fluid communication with said water tank.
Bilge teaches, in the analogous art of planters, capillary tubes comprising a protection outer shelf 310/314 (Figures 1 and 11; Column 9, lines 27-29 and 55-56) firmly connected to said capillary tubes which are on a bottom surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-watering planter as disclosed by Williams with the capillary tubes comprising a protecting outer shelf in order to provide support for the capillary tubes, (Column 9, lines 28-29) the capillary material inserted inside protecting shelf in order to transfer the water (Column 9 lines 57-61), and have the protecting outer shelf firmly connected to said bottom side in said interior space so that the capillary tubes are stable and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 9, Williams, Bohlmann, and Bilge teach the self-water modular planter tower of claim 8 as stated above wherein said protecting outer shelf comprises a cylindrical tube 310 (Figure 11; Column 9, lines 27-29; Bilge) (as used in the rejection above).
Williams fails to disclose a capillary material comprising a cloth.
Bilge teaches, in the analogous art of planters, a capillary tube being an extension of the mat by the protecting outer shelf (Column 10, lines 5-9) and the mat being made of a cloth (Column 10, lines 1- 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the capillary tubes as taught in claim 8 would be made of the same material (cloth) as the capillary mats because they are connected via the protecting outer shelf therefore making the capillary material comprise of a cloth; and it has been held within the general skill of the worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 10, Williams, Bohlmann, and Bilge teach the self-water modular planter tower of claim 8 as stated above, wherein the capillary tube is capable of drawing water from said water tank to soils filled inside said growing medium (Column 9, lines 55-62).
Williams fails to disclose a capillary material comprising a fiber capable of drawing water from said water tank to soils filled inside said growing medium.
Bilge teaches, in the analogous art of planters, a capillary tube being an extension of the mat by the protecting outer shelf (Column 10, lines 5-9) and the mat being made of a fiber (Column 10, lines 1- 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the capillary tubes as taught in claim 8 would be made of the same material (a fiber) as the capillary mats because they are connected via the protecting outer shelf and they are capable of drawing water from said water tank to soils inside said growing medium (Column 9, lines 55- 62); and it has been held within the general skill of the worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010/0313474) in view of Bohlmann (US 5,022,183) and Bilge (US 10,893,647) as applied to claim 1 above, and further in view of Bush (10,112,770).
Regarding claim 3, Williams, Bohlmann, and Bilge teach the self-watering modular planter tower of claim 1. Williams further discloses wherein extendable frame skeleton further comprises: a first plurality of vertical bars (Annotated Figure 1, Reference S); a second plurality of vertical bars (Annotated Figure 1, Reference Y); and a plurality of horizontal tubes (Annotated Figure 1, Reference Z).
Williams fails to disclose the first plurality of vertical bars having a first series of adjusting holes disposed along the length of said vertical bars and a first length adjusting locking mechanism; the second plurality of vertical bars having a second series of adjusting holes disposed along the length of said second set of vertical bars and a second set of length adjusting locking mechanism, wherein the length of each of said plurality of vertical bars is extended by inserting said second plurality of vertical bars at either ends of said first plurality of vertical bars so as said first series of adjusting holes is lined up with said second series of adjusting holes; and a plurality of horizontal tubes whose length is extended by inserting other plurality of horizontal tubes at either ends [of first or second vertical bars] (See 112 Rejection).
Bush teaches, in the analogous art of frames, a first set of vertical bars 150/155 (Figure 9) having a first series of adjusting holes 197 (Figure 9) disposed along the length of said vertical bars and a first length adjusting locking mechanism (Column 5 lines 55-65 and column 6 lines 14-20); a second set of vertical bars (Figure 9; 175/180/145) having a second series of adjusting holes 195 (Figure 9) disposed along the length of said second set of vertical bars and a second length adjusting locking mechanism (Column 5 lines 55-65 and column 6 lines 14-20), wherein the length of each of said plurality of vertical bars is extended by inserting said second plurality of vertical bars at either ends of said first plurality of vertical bars so said first series of adjusting holes is lined up with said second series of adjusting holes (Column 6, lines 22-31); and a plurality of horizontal tubes (Figure 9; 305/190) whose length is extended by inserting [one of a] plurality of horizontal tubes at either ends [of first or second vertical bars] (See 112 Rejection) (Column 6, lines 6-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second vertical bars and the horizontal tubes as disclosed by Williams with the adjusting holes and length adjusting locking mechanisms as taught by Bush in order to adjust the height of the self-watering modular tower (Column 6, lines 22-25).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010/0313474 in view of Bohlmann (5,022,183) and Bilge (10,893,647) as applied to claim 7 above, and further in view of Won (KR 101279133).
Regarding claim 11, Williams, Bohlmann, and Bilge teach the self-water modular planter tower of claim 7 as stated above.
Williams fails to disclose wherein said left side and said right side each has a fan shape.
Won teaches, in the analogous art of planters, a trap being a fan shape (Paragraph [0033], lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the planter as disclosed by Williams with the fan shape as taught by Won in order to utilize the space more efficiently (Paragraph [0033], lines 1-3), and since there is no invention in merely changing the shape or form of an article without changing its function except ina design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Williams does not teach the “said extendable frame skeleton are configured to add and expand said plurality of modular trays in a horizontal and a vertical direction into an NxM array of modular trays with N, M being non-zero integers that every single one of said plurality of modular trays are adjacent to one another at the same height level” is not found persuasive. Williams explicitly teaches in Paragraph [0013] that the monolithic growing pods can be configured in a combination of side-by-side, stepped, and elevated arrays. Williams also teaches this capability several other times in the disclosure such as the Abstract, Paragraphs [0004], [0027], [0031], [0033], and claim 1. This clearly reads on the “configured to” be arranged in the NxM array language as currently claimed in claim 1 of the present application. Williams is in fact configured to be arranged in such a structure as claimed wherein each pod has an adjacent pod on the same height level which is reflected in Figure 6 of Williams. 
Applicant’s argument that Williams combined with Bohlmann would result in the plants in the lower tray getting squished when stacked is not found persuasive. Examiner relied on Bohlmann only for the interior structure on the pods/trays and nothing else. Therefore, it is not clear how modifying the interior structure would change how the pods/trays are supported in the system. Williams’ pods do not squish one another when they are supported and stacked as described in the disclosure, and modifying in interior of the pods would not change that.
Applicant’s argument that it is improper to modify Williams with the horizontal capillary tubes of Bilge is not found persuasive. First, the examiner did not incorporate the horizontal capillary tubes of Bilge, the examiner cited reference number 312 which are the vertical capillary tubes. Second, Applicant argues that “the combination would result in a bizarre situation where the cascading of water supply would destroy the wall-mount of Bilge.” The examiner is not incorporating the cascading of water supply into the system of Bilge, the examiner is modifying the system of Williams with the vertical capillary tubes taught by Bilge. Therefore, this specific argument is irrelevant as it is not what the rejection is presenting. Third, the applicant argues that the removal of the cascading water and step structure of Williams would frustrate the purpose of the system discussed therein. Examiner does not find this persuasive because it is shown in figures and the disclosure of Williams that the stepped and cascading structure is not the only variation of the structure that can work. Pointing to Figure 6, where there is not a stepped or cascading structure that would still operate soundly with the incorporation of the vertical capillary tubes taught by Bilge without overwatering or destroying plants. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Irwin (US 7921599 B2), Zhou (US 10701870 B2), Dufresne (US 10448587 B2), Krakover (US 20190335691 A1), Hsueh (US 20190246584 A1), Albert (US 20190230878 A1), Yorio (US 20160360712 A1), and Daniels (US 20140096446 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642